— The respective attorneys for the parties to this appeal from an order of the Supreme Court, Dutchess County, entered July 8, 1975, have agreed that the appeal be withdrawn, after a conference in this court before Mr. Justice Gittleson on October 17, 1975, and thereupon signed a memorandum to such effect and including other provisions. In accordance with the foregoing, the *558appeal is deemed withdrawn, without costs, and it is ordered that the case proceed to an inquest in the trial court on the issue of support on November 10, 1975. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.